DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on March 7, 2022 amends claims 1, 5, 8, 12, 15, and 19.  Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed on March 7, 2022 regarding the newly presented claim limitations have been fully considered and are moot as shown in the rejections that follow.  The newly presented claims, which necessitate a new ground of rejection, are taught by the previously cited references in combination with newly cited reference, Tsang et al. (US 2019/0322215), as explained in detail in the rejections that follow. 

Claim Objections
Independent claims 1, 8, and 15 are objected to because of the following informalities:
In each of claims 1, 8, and 15, the words “and is indicative of a point of impact between the vehicle door and the object is likely to occur” should be rewritten as “and is indicative of a point of impact between the vehicle door and the object that is likely to occur”.
Examiner will examine the merits of the claims based on the foregoing changes.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Compton (US 2016/0355127) in view of Chan et al. (US 10,233,679) in view of Singh et al. (US 2018/0297519) and further in view of Tsang et al. (US 2019/0322215).

Regarding claim 1, Compton teaches a method to indicate the space available to open a vehicle door, (see Compton at [0003] which discloses that a controller is programmed to issue an insufficient door clearance notification) 
the method comprising: activating a proximity sensor, a backup camera, [and a display] in response to a vehicle being placed in the reverse gear; sensing, by the proximity sensor, a horizontal distance between the vehicle door and an object in an environment surrounding the vehicle; (see [0023] which discloses that controller 22 may include a microprocessor or CPU for controlling various functions of vehicle including actuators responsive to signals from various sensors; further, see [0013] that the controller 22 may be in communication with at least one sensing device 24 that is configured to detect the presence of an object 26 within and/or beyond a swing radius 28 of any of the doors 12.  [0014] discloses that the sensing devices 24 may be any type of device capable of detecting the presence of an object and are capable of determining distances to detected objects relative to the sensing device itself or relative to another reference point and that the sensing device 24 may be an ultrasonic sensor, proximity sensor, laser sensor, LIDAR, RADAR, camera, light-field camera, etc.  [0015] discloses that sensing devices 24 are configured to detect any object that may be within and/or beyond a swing radius 28 of any of the doors 12, including street signs, curbs, trees, buildings, adjacently parked vehicles, etc.  As illustratively disclosed in Fig. 1, the plane of each door swings radially in a horizontal fashion.  Also, see Fig. 1 and [0016] which disclose that controller 22 may be programmed to issue an insufficient door clearance notification in response to one of the sensing devices 24 detecting an object 26 within a swing radius 28 of any of the doors 12 between the closed position 14 and a partially opened position.  Also, see [0028] which discloses that the method 100 may move directly to steps 108 and 110 from the starting block 102 with the vehicle in any gear (drive, reverse, neutral, parked, etc.).  Furthermore, [0028] further discloses that the method 100 may move to steps 108 and 110 from the starting block 102 regardless if the vehicle 10 is stopped or moving in any direction.  Examiner notes that Compton discloses that the sensing device may comprise a proximity sensor, camera, and/or light-field camera.)
determining, via the processor, if the horizontal distance is greater than or less than a first threshold value; (see [0017] in conjunction with Fig. 1 which discloses issuing a first insufficient clearance notification if object is between the closed position 14 and a first partially opened position 18.  Alternatively, a first sufficient door clearance notification is issued in response to the absence of an object 26 within the closed position and the first partially opened position 18.  Examiner maps the first partially opened position 18 to the first threshold value.) 
determining, via the processor, if the horizontal distance is greater than or less than a second threshold value; (see [0017] in conjunction with Fig. 1 which discloses issuing a second insufficient clearance notification if an object 26 is between the closed position and a second partially opened position 20.  Examiner notes that the second partially opened position is opened radially more than the first partially opened positon.  Alternatively a second sufficient door clearance notification issued in response to the absence of an object 26 within the closed position and the second partially opened position 20.  Examiner maps the second partially opened position 20 to the second threshold value.) 
and providing, via the processor, an indicator based on the determination of whether the horizontal distance is greater than or less than the first threshold value and the determination of whether the horizontal distance is greater than or less than the second threshold value (see Compton at [0017] which discloses issuing a notification based on door position.  Also see [0022] which discloses use of a warning device 30, which may be visual, audible, or haptic in nature, to provide a warning.  Examiner maps notification and/or warning to indicator).
wherein the first threshold value is less than the second threshold value; and (see Compton at Figure 1, at element 18, corresponding to the first partially opened position, and at element 20, corresponding to the second partially opened position; Examiner previously mapped the first partially opened position 18 to the first threshold value and the second partially opened position at element 20 to the second threshold value).
Compton does not expressly teach locking, via the processor, the vehicle door when the processor determines the horizontal distance is less than the first threshold value which, in a related art, Chan teaches (see Chan, at col. 2 lines 21 to 35, discloses an automatic door locking system that uses motion sensors to detect movement of objects exterior to the vehicle within proximity of the vehicle and that if the combination of a vehicle door opening and the proximity and velocity of an approaching object poses a potentially dangerous situation, the doors of the vehicle may automatically lock.  Chan, at col. 4 lines 26 to 38, further discloses that one or more processors, sensors, and/or transceivers receive sensor data from a sensor located on the exterior of the vehicle and analyzes the sensor data to identify whether a proximity threshold value for objects exterior to the vehicle has been reached, and activate an automatic door-locking mechanism when the outcome of the sensor analysis exceeds the threshold, resulting in the computer processor sending a signal to activate an actuator to lock the door of the vehicle.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include locking, via the processor, the vehicle door when the processor determines the horizontal distance is less than the first threshold value, as taught by Chan.  
One would have been motivated to make such a modification to prevent dangerous situations from happening, specifically, from a door being opened by the occupants of the vehicle which would result in a collusion with the approaching object, as suggested by Chan at col. 4 lines 35-38.  
The modified Compton does not expressly teach a display and wherein the indicator is provided on the display within an image of the environment behind the vehicle captured by the backup camera which in a related art Singh teaches (see Singh at [0012] which discloses that a vision system 12 is operable to process image data captured by the cameras and may provide displayed images at a display device 16 for viewing by the driver of the vehicle, and at [0024] which discloses that the system may generate an alert to the driver of the vehicle and/or may generate an overlay at the displayed image to highlight or enhance display of the detected object or vehicle, in order to enhance the driver's awareness of the detected object or vehicle or hazardous condition during a driving maneuver of the equipped vehicle.  Examiner maps the overlay to the recited indicator.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a display and wherein the indicator is provided on the display within an image of the environment behind the vehicle captured by the backup camera, as taught by Singh.  
One would have been motivated to make such a modification to limit or avoid collision of the rear door with the object in its path, as suggested by Singh at [0010].
The modified Compton does not expressly disclose an indicator that is indicative of a point of impact between the vehicle door and the object that is likely to occur, which in a related art, Tsang teaches (see Tsang at the Abstract in conjunction with Fig. 2 which discloses that each vehicle door has a door impact zone such that an object in the impact zone would be struck by the door if opened, and each DCD sensor has a field of view and a range that establish a detection zone within which the DCD sensor can collect data.  Tsang at the Abstract further discloses that each detection zone includes at least the corresponding door impact zone and that logic stored in the memory or storage includes instructions that, when executed by the processor, cause the processor to receive data from the one or more DCD sensors to determine whether there are objects in the corresponding door impact zone, and warn vehicle occupants if there are objects in the impact zones.  In addition, see Tsang at [0026] which discloses a user interface 308 which can display the status of the door collision detection/door open warning (DCD/DOW) and can provide streaming video of the view surrounding the vehicle, and can provide visual warnings or audio warning of the DCD detects object in a door's impact.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an indicator that is indicative of a point of impact between the vehicle door and the object that is likely to occur, as taught by Tsang.  
One would have been motivated to make such a modification to determine whether there are any objects in the corresponding door impact zone and warn an occupant of a vehicle if there are any objects in the door impact zones, as suggested by Tsang at [0004].

	Regarding claim 2, the modified Compton teaches the method of claim 1, wherein: the indicator can be provided as a low-risk indicator, medium-risk indicator, or high-risk indicator; wherein the high-risk indicator is provided when the processor determines that the horizontal distance is less than the first threshold value; wherein the medium-risk indicator is provided when the processor determines that the horizontal distance is greater than the first threshold value and less than the second threshold value; and wherein the low-risk indicator is provided when the processor determines that the horizontal distance is greater than the second threshold value (see Compton at [0022] which discloses that the side mirrors associated with each door 12 may have an LED or series of LEDs that illuminate based on whether the specific door 12 has insufficient or sufficient clearance between the closed position 14 and the first partially opened position 18 and/or the second partially opened position 20.   [0022] further discloses that alternatively, an indicator on an instrument panel may be configured to illuminate or flash on and off if there is insufficient clearance between the closed position 14 and any of the partially opened positions of any of the doors 12.  [0022] further discloses that specific sounds may correspond to insufficient or sufficient clearance notifications for specific partially opened positions. [0022] further discloses that a haptic warning device may comprise a series of haptic motors that generate vibrations based on whether there is insufficient or sufficient clearance between the closed position 14 and any of the partially opened positions.  Examiner maps the various visual, audible, and/or haptic indicator configurations to the low, medium, and high risk indicators.)
Regarding claim 3, the modified Compton teaches the method of claim 2, [disabling,] via the processor, [an automatic vehicle door opening function] when the processor determines that the horizontal distance is less than the first threshold value (see Compton at [0017] which discloses issuing a first insufficient clearance notification if object is between a closed position 14 and a first partially opened position 18).  Compton does not expressly disclose disabling an automatic vehicle door opening function.  In a related art, Singh teaches disabling an automatic vehicle door opening function (see Singh at [0010] which discloses a control system or collision avoidance system or hatch clearance determining system for a vehicle, which is operable to stop the opening or closing of a hatch, trunk lid, lift gate, deck lid, or rear door of a vehicle when it is determined that an object is in the path of travel of the hatch.  Further, Singh at [0012] discloses that the rear door or hatch may be an automated or actuated hatch.)
	Regarding claim 4, the modified Compton teaches the method of claim 1, further comprising: sensing, via the processor, a vertical distance between the vehicle door and a surface in the environment surrounding the vehicle; determining, via the processor, if the vertical distance is greater than or less than a third threshold value; (See Compton at [0021] which discloses including a clearance distance beyond a partially opened position such as a clearance distance beyond the first partially opened position or a clearance distance beyond the second partially opened position.  Examiner maps a clearance distance beyond the second partially opened position to the third threshold value.  Examiner notes that distance sensed or determined by a proximity sensor (e.g., ultrasonic or laser) may be computed over space by way of using coordinate axes (i.e., x, y, and z axes) with the x-y axes representing a plane (i.e., x-y plane) that is parallel to the ground and that the component associated with the z axis (mapped to vertical) may be determined by the proximity sensor to provide the distance in the vertical direction.  Examiner further notes that a proximity sensor may be configured such that the direction of transmission and reception of its sensor signal may be parallel to the z axis and perpendicular to the x-y plane, such that vertical distance may be determined.  [0021] discloses issuing an insufficient clearance notification if an object 26 is within a swing radius 28 of a door between the closed position and a clearance distance beyond the second partially opened position 20.  Alternatively, a sufficient door clearance notification is issued in response to the absence of an object 26 within a swing radius 28 of a door between the closed position and the clearance distance beyond the second partially opened position 20.  Examiner maps the clearance distance beyond the second partially opened position 20 to the third threshold value.).
Compton teaches [disabling,] via the processor, [an automatic vehicle door opening function] when the processor determines that the horizontal distance is less than the third threshold value (see Compton at [0021] which discloses issuing an insufficient clearance notification if object is within a swing radius 28 of the door between the closed position 14 and a clearance distance beyond the second partially opened position 20).  Compton does not expressly disclose disabling an automatic vehicle door opening function.  Singh teaches disabling an automatic vehicle door opening (see Singh at [0010] which discloses a control system or collision avoidance system or hatch clearance determining system for a vehicle, which is operable to stop the opening or closing of a hatch, trunk lid, lift gate, deck lid, or rear door of a vehicle when it is determined that an object is in the path of travel of the hatch.  Further, Singh at [0012] discloses that the rear door or hatch may be an automated or actuated hatch.)
	Regarding claim 5, the modified Compton teaches the method of claim 1, wherein the indicator is an explosion emblem (see Singh at [0009] which discloses that a vision system 12 is operable to process image data captured by the cameras and may provide displayed images at a display device 16 for viewing by the driver of the vehicle, and at [0024] which discloses that the system may generate an alert to the driver of the vehicle and/or may generate an overlay at the displayed image to highlight or enhance display of the detected object or vehicle, in order to enhance the driver's awareness of the detected object or vehicle or hazardous condition during a driving maneuver of the equipped vehicle.  Examiner maps the overlay to the recited indicator.  Examiner maps the overlay at the displayed image of a hazardous condition to the recited explosion emblem.).
Regarding claim 6, the modified Compton teaches the method of claim 1, wherein the vehicle door is a liftgate and wherein the indicator is configured to provide a vehicle occupant with an understanding of an amount of space located between the liftgate and the object in the environment surrounding the vehicle (see Singh at [0010] which discloses a hatch clearance determining system for a vehicle that is operable to stop the opening or closing of a hatch or trunk lid or liftgate or deck lid or rear door of a vehicle; furthermore, see Compton at Fig. 1 which illustratively discloses the closed position 14, first partially opened position 18 and second partially opened position 20 of each of the occupant doors.  Also, see Compton at [0022] in conjunction with Fig. 1 which discloses an LED or a series of LEDs that illuminate based on whether the specific door has insufficient or sufficient clearance between the closed position 14 and the first partially opened position 18, and/or the second partially opened position 20.  Compton at [0022] further discloses that specific sounds may correspond to insufficient or sufficient clearance notifications for specific partially opened positions.  Examiner notes that the specific partially opened positions may include a first partially opened position, a second partially opened position, and multiple positions corresponding to clearance distances beyond the first and second partially opened positions.  Thus the implementation of additional partially opened positions would provide even finer granularity or understanding of the amount of space between the occupant door and the object.)
Regarding claim 7, the modified Compton teaches the method of claim 1, wherein the vehicle door is an occupant door and wherein the indicator is configured to provide a vehicle occupant with an understanding of an amount of space located between the occupant door and the object in the environment surrounding the vehicle (See Compton at Fig. 1 which illustratively discloses the closed position 14, first partially opened position 18 and second partially opened position 20 of each of the occupant doors.  See Compton at [0022] in conjunction with Fig. 1 which discloses an LED or a series of LEDs that illuminate based on whether the specific door has insufficient or sufficient clearance between the closed position 14 and the first partially opened position 18, and/or the second partially opened position 20.  Compton at [0022] further discloses that specific sounds may correspond to insufficient or sufficient clearance notifications for specific partially opened positions.  Examiner notes that the specific partially opened positions may include a first partially opened position, a second partially opened position, as well as multiple positions corresponding to clearance distances beyond the first and second partially opened positions.  Thus, the implementation of additional partially opened positions would provide even finer granularity or understanding of the amount of space between the occupant door and the object.)
Claims 8-14 are directed toward a system that performs the methods of claims 1-7.  Therefore, claims 8-14 are rejected under the same rationale used in the rejections of claims 1-7.
Claims 15-20 are directed toward a non-transitory and machine-readable medium having stored thereon executable instructions, which when provided to a processor and executed thereby, causes the processor to carry out the methods of claims 1-6.  Therefore claims 15-20 are rejected under the same rationale used in the rejections of claims 1-6.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.R./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661